Case 1:17-cv-01390-LPS-CJB Document 590 Filed 07/10/20 Page 1 of 3 PageID #: 22517




                                            July 10, 2020

  The Honorable Leonard P. Stark
  United States District Court
   For the District of Delaware
  844 King Street
  Wilmington, Delaware 19801

         Re:     Sunoco Partners Marketing & Terminals L.P. v. Powder Springs Logistics,
                 LLC, and Magellan Midstream Partners, L.P., Civil Action No. 17-cv-1390-
                 LPS-CJB

  Dear Judge Stark:

  We write to express strong concerns regarding the ability to conduct a fair jury trial starting
  August 3, 2020, under the current plans and conditions. Although the Court has attempted to
  fashion measures that would enable trial to proceed in spite of the COVID-19 pandemic, Sunoco
  respectfully requests the Court continue the trial dates until an in-person jury trail can proceed.
  We have discussed these concerns with lead counsel for Defendant Magellan, who stated he also
  has strong concerns about the ability to conduct a fair jury trial under these conditions. We hope
  these concerns can be discussed at the hearing this Monday, July 13, 2020, and write today to
  provide you with notice. Specifically, Sunoco would ask the Court to consider the following
  points:

     1. The current Guidelines explain that to proceed to Phase Two, where “[j]ury trials may be
        restarted,” include a "[s]ustained downward trend of COVID-19 case counts in Delaware
        over a 14-day period" and “[t]he local area should continue to show decreased incidences
        of new COVID-19 cases and a continued relaxation of local or state restrictive movement
        or shelter-in-place orders.” Unfortunately, over the last two weeks, Delaware cases have
        been on average increasing. IN addition, this week the Governor extended the state of
        emergency order until August 6th, three days after the trial start date.

         If a sustained downward trend started this weekend (unlikely as July 4th holiday and open
         beaches will likely cause increase over next few weeks) we would not know until July 25th
         that there has been the necessary two week downward trend.

     2. The Court recently recognized that the parties have invested nearly three years litigating
        this high-stakes case, “involving potentially hundreds of millions of dollars of damages,”
        and Sunoco appreciates the hard work the Court has put in to keep this case moving
        forward. But the Court’s recent Order described this trial as “something of an
        experiment.” However, proceeding with trial in the proposed experimental form would
Case 1:17-cv-01390-LPS-CJB Document 590 Filed 07/10/20 Page 2 of 3 PageID #: 22518

  The Honorable Leonard P. Stark                                                     Page 2
  July 10, 2020
        jeopardize norms favoring in-person testimony and Seventh Amendment norms regarding
        juror selection, leading to potentially unfair results. “The importance of presenting live
        testimony in court cannot be forgotten. The very ceremony of trial and the presence of the
        factfinder may exert a powerful force for truthtelling. The opportunity to judge the
        demeanor of a witness face-to-face is accorded great value in our tradition.” Fed. R. Civ.
        P. 43(a) advisory committee’s note to 1996 amendment. Thus, Federal Rule of Civil
        Procedure 43(a) provides the general rule, “[a]t trial, the witnesses’ testimony must be
        taken in open court unless a federal statute, the Federal Rules of Evidence, these rules, or
        other rules adopted by the Supreme Court provide otherwise.” See also Fed. R. Civ. P.
        77(b) (“Every trial on the merits must be conducted in open court and, so far as convenient,
        in a regular courtroom.”)

        At least one federal court has determined that, despite the exigencies of the COVID-19
        pandemic, “[v]ideo and audio conferencing, used for hearings, are not available for
        trials.” United States v. Shaw, 2020 WL 3216494, at *2 (D. Utah June 15, 2020). Even
        courts that have gone forward with video bench trials have recognized that the setup would
        create more serious concerns for a jury trial. In re RFC & ResCap Liquidating Tr. Action,
        2020 WL 1280931, at *4 (D. Minn. Mar. 13, 2020) (“If this were a jury trial, the Court’s
        concerns about clarity would perhaps be heightened.”).

        A trial with a physically present jury in the midst of a pandemic may jeopardize Seventh
        Amendment norms regarding juror selection. Courts in states with a similar infection rate
        to Delaware have recognized that the pandemic results in “reduced ability to obtain an
        adequate spectrum of prospective jurors.” See, e.g., In Re: Court Operations Under the
        Exigent Circumstances Created by COVID-19 (D. Conn. May 19, 2020); see also General
        Order No. 20-9 (E.D. La. June 26, 2020) (suspending jury trials due in part to “the Court’s
        reduced ability to obtain an adequate spectrum of jurors”). Even in Utah, where the
        infection rate is considerably lower than in Delaware, the mandates of the Speedy Trial Act
        have been tolled due to “a significantly reduced ability to obtain an adequate spectrum of
        jurors.” Shaw, 2020 WL 3216494, at *2. And among other groups, COVID-19 has
        disproportionately impacted minority communities, undermining the representative nature
        of the jury pool. The elderly are also at disproportionate risk of contracting COVID-19 or,
        having contracted it, of failing to recover, and therefore may be unwilling to participate.
        The COVID-19 concern is particularly acute with regard to Sussex County jurors who
        should not be excluded en mass.

     3. The procedures ordered by the Court impose disproportionate burdens and harms on
        Sunoco. Sunoco’s core legal team is located outside Delaware, in Houston Texas;
        Defendants’ lead and core counsel are from Delaware. Sunoco’s counsel take seriously
        the Court’s request that they self-quarantine in Delaware for “more than 14 days prior to
        the start of trial.” That, however, would entail substantial economic and personal costs to
        Sunoco’s counsel not shared by the Defendants and their counsel, because Houston counsel
        would have to come and enter self-quarantine before knowing whether or not the health
        situation in Delaware would actually permit the Court to enter Phase Two and allow trial
        to take place, and would not be able to interact and move around in the way Delaware
        counsel are able to.
Case 1:17-cv-01390-LPS-CJB Document 590 Filed 07/10/20 Page 3 of 3 PageID #: 22519

  The Honorable Leonard P. Stark                                                            Page 3
  July 10, 2020
           Sunoco’s out-of-state counsel are already seeing unequal effect by not being allowed to
           have lead counsel attend in person the Court’s July 13, 2020 meeting on trial procedures.

        4. In addition, the recognition by other states of the rising COVID-19 cases in Delaware
           causes particular harm to Sunoco, not shared by defendants, given that Sunoco’s corporate
           headquarters is located in Philadelphia, and many of Sunoco’s witnesses live in or around
           Philadelphia. Just two days ago, Philadelphia restricted travel to and from Delaware
           because of the increased number of Delaware COVID-19 cases. That restriction includes
           a requirement that persons traveling from Delaware to Philadelphia must self-quarantine
           for two weeks. With these restrictions, Sunoco’s Philadelphia-based witnesses cannot
           travel to Delaware for trial prep even after this Court’s suggested self-quarantine of Texas
           counsel ends, and Sunoco’s counsel are now unable to go from Delaware to Philadelphia
           to hold in-person meetings with its witnesses, which are crucial for preparing for
           trial. United States v. Shaw, 2020 WL 3216494, at *2 (D. Utah June 15, 2020) (continuing
           trial in part because “[c]ounsel’s ability to adequately prepare for trial, including locating
           and consulting with witnesses, and defense counsel’s ability to confer with Defendant,
           under these circumstances is also greatly reduced”).

  Sunoco respectfully asks that the Court give due consideration to the impact of these current
  conditions on this particular case, with these particular counsel and witness locations, and grant
  the request to postpone this trial.

                                                          Respectfully submitted,

                                                          /s/ John C. Phillips, Jr.

                                                          John C. Phillips, Jr. (No. 110)


  cc:      All Counsel of Record (via CM/ECF and email)
           Clerk of Court
